El Juez Asociado Señor De Jesús
emitió la, opinión del tribunal.
El apelante radicó en la corte inferior una demanda en tercería basada en los siguientes hechos: Que el deman-dante tercerista compró, una finca rústica, que describe en la demanda, por escritura pública otorgada el 10 de marzo de 1945, y que presentada ésta en el Registro para su ins-cripción, encontró que el 13 de marzo de 1945 se había pre-sentado una anotación de embargo sobre dicha casa en un pleito seguido por el demandado en tercería Alfredo Haeuss-ler contra Enrique Germán, en cobro de pagaré. Solicitó el demandante que se dictase sentencia ordenando la cancela-ción del embargo, toda vez que habiéndose adquirido el do-minio de .la finca con anterioridad a la expedición del embargo, y constituyendo éste un derecho personal, el deman-dante no podía ser perjudicado por ese embargo, aunque se hubiese trabado con anterioridad a la inscripción do la es-critura de compraventa. Los demandados en tercería no comparecieron, por lo que se anotó su rebeldía y el tercerista solicitó que el caso se incluyese en el calendario especial del 29 de junio de 1945, a fin de que la corte dictase la corres-pondiente sentencia. En la fecha últimamente indicada, fue *881llamado el caso a juicio, compareciendo el tercerista por su •abogado, no habiendo comparecido los demandados. Esti-mando el abogado del tercerista qne no era necesario pre-sentar evidencia dada la naturaleza de las alegaciones de la demanda, ni apareciendo qne la corte requiriese la presen-tación de evidencia, sometió el caso a la consideración de la corte. Ésta, el 9 de julio siguiente, dictó sentencia decla-rando sin lugar la demanda, precisamente porque el deman-dante no presentó evidencia para sostener las alegaciones de la demanda. Contra esa sentencia interpuso el tercerista el presente recurso.
La ley reguladora del caso es la níhn. 55 de las Reglas de Enjuiciamiento Civil, que en lo pertinente dice así:
‘ ‘ (a) Anotación. — Cuando una parte contra la cual se solicite un? remedio afirmativo por sentencia baya dejado de presentar alegacio-nes o de defenderse en otra forma según se dispone en estas Reglas, y este beeho se pruebe mediante declaración jurada o de otro modo, ei secretario anotará su rebeldía.
“ (b) Sentencia. — Podrá dictarse sentencia en rebeldía en los si-guientes casos:
“(1) Por él Secretario. — Cuando la reclamación del demandante contra un demandado sea por una suma determinada o por una smna que pueda determinarse mediante cálculo, el secretario a petición del demandante y al presentársele declaración jurada de la cantidad -adeudada, anotará sentencia por dicha cantidad y las costas contra el' demandado cuando éste haya sido declarado en rebeldía por no comparecer, siempre que no se trate de un menor o persona inca-pacitada. . ■
“(2) Por la Corte. — En todos los demás casos la parte con dere-cho a una sentencia en rebeldía la solicitará de la corte; . .. . Si para que la corte pueda dictar sentencia o para ejecutarla se hace necesario fijar el estado de una cuenta o determinar el importe de los daños, o comprobar la veracidad de cualquier afirmación medíante prueba? o hacer una investigación de cualquier otro asunto, la corte podrá, celebrar las vistas que crea necesarias y adecuadas o encomendar la. cuestión a un master(Bastardillas nuestras.)
Los hechos esenciales de la demanda, a saber: la' fecha de la escritura de adquisición del inmueble por parte del ter-*882cerista y la de presentación del mandamiento de embargo en el Registro de la Propiedad, constan en archivos públicos. Si consideramos que de acuerdo con la núm. 11 de las Re-glas de Enjuiciamiento Civil, la firma de un abogado al pie de una alegación equivale a un certificado de que la alega-ción está bien fundada, y si consideramos también que el demandado, al no contestar, tácitamente aceptó la veracidad de -los hechos, parece, innecesario oír prueba para comprobar-los. Pero en el supuesto de que el juez de la corte inferior hubiera deseado comprobar la veracidad de esos hechos, de-bió exigir al demandante que presentara la prueba a ese res-pecto, y no dejar sometido el caso para luego dictar senten-cia declarando sin lugar la demanda.
Que la demanda aduce hechos es evidente, pues el embargo trabado con posterioridad a la fecha en que se otorgó la escritura de compraventa, no podía en manera .alguna perjudicar los derechos del tercerista, el comprador en la escritura, aunque la anotación del embargo fuese anterior a la presentación de la escritura en el Registro de la Propie- / dad. La Sociedad de Auxilio Mutuo v. Rossy, 17 D.P.R. 83 y Hernández v. Iglesias, 58 D.P.R. 406. Siendo tan claro el derecho del apelante a la sentencia que solicita, creemos inú-til devolver el caso a la corte inferior para que oiga la prueba sobre las alegaciones de la demanda, especialmente cuando el propio demandado en tercería ni siquiera Compa-reció en esta corte a sostener la sentencia apelada.
Procede, por lo expuesto, revocar la sentencia apelada, . dictar otra■ declarando con lugar la demanda de 'tercería, y en su consecuencia ordenar al Registrador de la Propiedad de San Juan, Sección Primera, que proceda a cancelar la anotación del embargo sobre la finca descrita en la demanda, expedido en el caso seguido por, Alfredo Haeussler contra, Enrique Germán, civil núm. 4795, en cobro de pagaré. Se imponen las costas al demandado.
El Juez Presidente Sr. Travieso no. intervino.